Citation Nr: 9931395	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  99-07 731	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to a program of vocational rehabilitation under 
Chapter 31, Title 38, United States Code.  




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel








INTRODUCTION

The veteran served on active duty from November 1985 to 
February 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision by the RO.  



REMAND

The veteran, in written correspondence received in September 
1999, indicated that he wished to appear to offer testimony 
at a hearing before a Member of the Board at the RO.  The 
veteran, however, has not been scheduled for such a hearing 
by the RO.  Therefore, appropriate action must be undertaken 
by the RO in accordance with the veteran's hearing request.  

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

The RO should take appropriate steps to 
contact the veteran in order to undertake 
to schedule him for a hearing before a 
Member of the Board at the local office.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


